DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 
Response to Amendment
This office action has been changed in response to the amendment filed on 3/9/2021.  
Claims 2-4, 19, 23, 26 and 27 have been amended.  

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the Applicant’s argument that Aaron does not teach an “association as claimed” (Pages 13-14), the Examiner respectfully disagrees. 
	Aaron discloses parameters to be in a group that includes proximity/location (Col. 5 lines 24-39 note: the parameters can be in conjunction with each other) and based on time interacting with each other through phone calls, video conferences, etc.  (Col. 3 lines 12-20)  
	It should be noted that the claimed association only requires one time of the communications to match and one location to match.  

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.









Claims 19-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jana et al. (US-2003/0096621 hereinafter, Jana) in view of Cermak et al. (US-8,983,426 hereinafter, Cermak) and Aaron (US-7,738,898).
	Regarding claim 19, Jana teaches a method comprising:
	determining information associated with a plurality of communications of a mobile device; (Page 2 [0026], Fig. 5A, Page 6 [0085] and Fig. 9 [905])

	determining, based on the information, a plurality of locations of the mobile device for the plurality of communications at the plurality of times; (Fig. 9 [910], Fig. 5A [505, 510 515 & 520])
	generating a geo-profile comprising the plurality of times of the plurality of communications and the locations of the mobile device at the plurality of times of the plurality of communications; (Fig. 5A [510, 515 & 520])
	determining, based on the geo-profile (Fig. 5A [505/510/515/520/525/530]), association information (Fig. 8 [825]), wherein the association information indicates an association between the mobile device and an other mobile device; (Pages 1-2 [0025-0026], Fig. 8 and Page 6 [0081-0083 & 0086] i.e. location and time information matches group properties) and
	sending, based on the association information, a message indicating the association between the mobile device and the other mobile device.  (Page 7 [0088] and Page 7 [0098] i.e. “other people attending the wedding” and Fig. 9 [926 & 952])
	Jana differs from the claimed invention by not explicitly reciting storing, in a geo-profile associated with the mobile device, the plurality of times of the plurality of past communications and the plurality of locations of the mobile device at the plurality of times of the plurality of past communications.  
	In an analogous art, Cermak teaches a passive individual locator method (Abstract) that includes collecting and storing in a geo-profile associated with the mobile device (Fig. 12A [1204, 1208 & 1220), the plurality of times of the plurality of past 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Jana after modifying it to incorporate the ability to use location, device usage and timing information of Cermak since it enables more accurate grouping based on user movement/actions.   
	Jana in view of Cermak teaches the association information is based upon geo-profile information and information associated with an event, but differs from the claimed invention by not explicitly reciting wherein the association information is based on a correlation, for a period of time, between one or more of the plurality of times of the plurality of communications of the mobile device and one or more of a plurality of times of a plurality of communications of the other mobile device.  
	In an analogous art, Aaron teaches methods and devices for mobile communication device group behaviors (Abstract) that includes determining association information indicating an association between the mobile device and another mobile device (Fig. 5 and Col. 3 lines 12-20), wherein the association information (Fig. 5 [504-506]) is based on a correlation, for a period of time, between one or more of the plurality of times of the plurality of communications of the mobile device and one or more of a plurality of times of a plurality of communications of the other mobile device.  (Col. 3 lines 12-20 and Col. 8 lines 9-26)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the method of identifying a group-
	Regarding claim 20, the limitations of claim 20 are rejected as being the same reasons set forth above in claim 7.  
	Regarding claim 21, Jana in view of Cermak and Aaron teaches wherein the association between the mobile device and the other mobile device is based on a proximity between the mobile device and the other mobile device.  (Jana Page 6 [0081] and Aaron Col. 2 line 65 through Col. 3 line 11)
	Regarding claim 22, Jana in view of Cermak and Aaron teaches wherein sending the message comprises sending the message to at least one of the mobile device or the other mobile device.  (Jana Page 7 [0088, 0089 & 0098])
	Regarding claim 25, Jana in view of Cermak and Aaron teaches determining, based on the geo-profile, third association information, wherein the third association information indicates an association between the mobile device and one or more other mobile devices located along a route; (Jana Page 2 [0034-0038])
	determining, based on the third association information, that the mobile device is located along the route; (Jana Page 2 [0037-0038]) and
	sending, to the mobile device, based on the mobile device being located on the route, an alternative routes.  (Jana Page 2 [0038], Page 3 [0043] “alternate routing” and Page 7 [0089])
Allowable Subject Matter
Claims 2-18 and 26-33 allowed.
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find the combination of elements found in claims 19 and 23 in the prior art.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 3/9/2021, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 3/26/2018, 1/7/2019, 7/19/2019, 1/17/2020, 7/7/2020 and 3/9/2021.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646